        Case 2:19-cv-01707-ER Document 86 Filed 04/06/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Lisa CHRISTMANN,                           :
                                           :   CIVIL ACTION
       Plaintiff,                          :   NO. 19-01707
                                           :
            v.                             :
                                           :
Cynthia LINK, et al.,                      :
                                           :
       Defendants.                         :


                                   ORDER

            AND NOW, this 6th day of April, 2021, after

considering Defendants’ motions for summary judgment and

Plaintiff’s responses thereto, and following a hearing on the

record, it is hereby ordered, for the reasons set forth in the

accompanying memorandum, that:

  1.        Defendant Link’s Motion for Partial Summary

            Judgment (ECF No. 62) is GRANTED. Accordingly,

            Defendant Link is dismissed from this action.

  2.        The remaining Defendants’ Motion for Summary Judgment

            (ECF No. 74) is GRANTED in part and DENIED in part, as

            follows:

                    a.   The Motion is GRANTED with respect to

                         Defendants McClain, Buzdygon, and Martin.

                         Accordingly, Defendants McClain, Buzdygon,

                         and Martin are dismissed from this action.

                    b.   The Motion is DENIED with respect to
Case 2:19-cv-01707-ER Document 86 Filed 04/06/21 Page 2 of 2



               Defendant Davison. An order fixing pretrial

               deadlines will issue.



   AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.




                             2
